DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 12/22/2021.  Claims 1, 3, 4, 6-14, and 16-18 are pending.  Claims 1, 3, 4, 6, 7, 9-14, and 16-18 have been amended.
The rejections of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
The provisional rejection of claims 1, 2, 10, and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/976,282 is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-4, 11-13, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Rabaiotti et al.  (GB 2432593) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Information Disclosure Statement
The IDS filed 12/28/2021 has been considered; however, the information in “Chinese Office Action received in corresponding application no.: 201810163974 issued February 1, 2021 (6 pages)” has not been considered because it is not in the English language.

Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 depends from a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it depends from a canceled claim and its scope cannot be ascertained.


Allowable Subject Matter
Claims 1, 3, 4, 6-12, 14, 16, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the sealing valve installation structure as recited in claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Rabaiotti et al.  (GB 2432593), to further include a support plate and lifting rib on a side wall of an inner drum as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711